Green and Balio, JJ. (dissenting in part).
We respectfully dissent in part. Although we agree with the majority that Mark IV Construction Co. was entitled to summary judgment on its third-party complaint, we conclude that Supreme Court properly granted plaintiff’s motion for summary judgment on the Labor Law § 240 (1) cause of action.
Plaintiff’s decedent, a mason employed by B.A. Masons, Inc., assisted in the dismantling of scaffolding and the cleaning up of debris around a 22-foot high concrete block wall. A strong gust of wind blew over the free standing and unbraced wall, and a portion of the wall fell upon decedent, causing serious physical injuries. In our view, the unbraced and free standing wall constituted an unsecured falling object (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501) and involved an elevation-related hazard (see, Rocovich v Consolidated Edison Co., 78 NY2d 509, 514; Oden v Chemung County Indus. Dev. Agency, 183 AD2d 998).
We are unable to agree with the majority that the free standing concrete wall is conceptually indistinguishable from an excavation trench or objects being held in hand by workers. The free standing wall constituted an artificially constructed elevated structure governed by Labor Law § 240 (1), rather than the non-elevated excavation trench that is governed by Labor Law §241 (6) (cf., Staples v Town of Amherst, 146 AD2d 292, 301). Further, liability under Labor Law § 240 (1) is not implicated where injuries are sustained by a worker who is struck by an object being held in hand by that worker and others because those accidents do not involve special elevation risks requiring safety devices mandated by the statute (see, Rodriguez v Tietz Ctr. for Nursing Care, 84 NY2d 841; Maracle v DiFranco, 197 AD2d 877, 878). In the instant case, it is undisputed that some form of bracing or restraint was required to prevent the wall from falling and that the lack of a safety device was a proximate cause of the accident (see, Oden v Chemung County Indus. Dev. Agency, supra).
We also conclude that the majority errs in concluding that this 22-foot high wall was "at the same level” as the worksite. Decedent was not holding the wall in his hands (cf., Maracle v *934DiFranco, supra), a block from a four- or five-foot high stack of concrete blocks did not roll over onto him (cf., Lehner v Dormitory Auth., 201 AD2d 948), and a piece of equipment less than six feet tall did not tip over and fall on him (cf., Smerka v Niagara Mohawk Power Corp., 206 AD2d 891). The fact that decedent previously had constructed a portion of the wall while standing on scaffolding dispels the notion that the wall was at the same level as the concrete pad where decedent was standing when injured. The falling of an unbraced, free standing and newly constructed 22-foot high by 36-foot long concrete wall is not one of those " ' " 'myriad of common every day work activities not involving heights’ ” ’ ” (Lehner v Dormitory Auth., supra, at 949; Maracle v DiFranco, supra, at 878; Staples v Town of Amherst, 146 AD2d 292, 300, supra). (Appeals from Order of Supreme Court, Monroe County, Stander, J.—Labor Law § 240 [1].) Present—Denman, P. J., Green, Balio, Doerr and Boehm, JJ.